Citation Nr: 1208924	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  10-08 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ulcerative colitis including secondary to service connected generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 and March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2011, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a copy of the transcript of that hearing has been included in the claims file.


FINDING OF FACT

The Veteran's ulcerative colitis was aggravated by his service connected generalized anxiety disorder.


CONCLUSION OF LAW

Ulcerative colitis was aggravated by the Veteran's service connected generalized anxiety disorder.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

The Claim

The Veteran contends that his service connected generalized anxiety disorder caused or aggravated his ulcerative colitis.  In the alternative, it is alleged that the Veteran's ulcerative colitis was directly caused by the stress of being stationed on a submarine while on active duty. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Service connection has been in effect for a psychiatric disorder, diagnosed as a generalized anxiety disorder, since March 2, 1972.  As to a current disability, treatment records show the Veteran being diagnosed with ulcerative colitis since at least 1994.  

As to the relationship between the current ulcerative colitis and the already service connected generalized anxiety disorder, the Veteran and his wife reported in writings to VA and/or at the personal hearing that the near constant feeling of anxiety and/or stress caused by the claimant's service connected generalized anxiety disorder caused the claimant to have bowel movements twenty times a day.  In this regard, while as lay persons neither the Veteran or his wife are competent to provide a medical opinion as to the relationship between the claimant's service connected generalized anxiety disorder, the Board finds that they are competent and credible to report on what they can see and feel such as anxiety and stress and the appellant's need to have frequent bowel movements because these symptoms come to them directly through their senses.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  

Moreover, in April 2008 and December 2011 S. Baker, M.D., opined that stress can or may cause flare-ups of the Veteran's ulcerative colitis.  Furthermore, in July 2008, the Veteran's VA examiner opined that "[s]tress (anxiety) either from physical . . . illness . . . or mental [illness] can worsen or trigger episodes of inflammatory bowel disease [like ulcerative colitis]."  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that his service connected generalized anxiety disorder aggravated his ulcerative colitis, and service connection is warranted on a secondary basis.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); Allen, supra.


ORDER

Entitlement to service connection for ulcerative colitis is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


